Citation Nr: 0813405	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  98-01 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 

INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991 with subsequent inactive duty for training with the U.S. 
Marine Corps Reserve.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from October 1997 and May 
2002 rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which, in pertinent part, denied entitlement to service 
connection for an acquired psychiatric disorder.  

In September 2003, the veteran provided testimony at a 
videoconference hearing before the undersigned.  A transcript 
of this hearing is of record.

The veteran's appeal was previously before the Board in June 
2000, May 2004, and June 2007 at which times the Board waived 
the requirement for a substantive appeal and remanded the 
case for further action by the originating agency.  The case 
has been returned to the Board for further appellate action.

In an August 2007 rating decision, the Appeals Management 
Center granted service connection for headaches and flu-like 
symptoms including joint pain, weakness, and fatigue as an 
undiagnosed illness.  Evaluations of 30 and 10 percent were 
assigned, respectively, effective January 23, 1997.  The 
grant of service connection constitutes a full grant of 
benefits of these claims.  Therefore, they are not before the 
Board and are not addressed in this decision.  


FINDING OF FACT

The veteran has major depressive disorder that was incurred 
in active duty service.  


CONCLUSION OF LAW

Service connection for the veteran's major depressive 
disorder is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.317(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a "qualifying chronic disability."  
A "qualifying chronic disability," includes (a) an 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection. 38 U.S.C.A. § 
1117(a)(2)(B) (West 2002).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The veteran contends that he incurred a psychiatric 
disability as a result of his active duty service in 
Southwest Asia.  

Service records show that the veteran served in Southwest 
Asia from December 1990 to April 1991.  There is no evidence 
of depression or any other psychiatric condition during the 
veteran's active duty service.  In March 1991, the veteran 
was noted to have been examined within the past 12 months and 
found to be physically qualified for separation from active 
duty with no defects noted.  Records from the veteran's 
inactive reserve service show that he reported undergoing 
psychiatric treatment in March 1995.  

The post-service medical evidence shows that the veteran 
first complained of depression in July 1994 to his private 
physician.  He stated that he was sent home from Marine 
summer camp due to depression.  The doctor suggested that the 
veteran enter psychiatric emergency care as he reported being 
suicidal.  Thereafter, the veteran was noted to have a 
history of being bipolar in February 1996 and a history of 
depression in May 1996.  

Upon VA examination in April 1997, the veteran reported 
having bouts of depression from time to time with a very 
serious episode approximately two years ago.  He also stated 
that he did not have any bouts of depression during his 
active duty service in the Persian Gulf.  The diagnosis was 
major recurrent depressive disorder.  

The veteran was provided another VA examination in January 
2006.  After reviewing the claims folder, noting the 
veteran's service in the Gulf War and reserve service before 
and after the war, and examining the veteran, the examiner 
concluded that it was more likely than not that the veteran's 
major depressive disorder began while the veteran was in 
service in "the early 1990s."  The examiner noted that the 
veteran's statements were corroborated by his service records 
and that he had reported being afraid during his active 
service due to the possibility of chemical attacks.  The 
pertinent diagnosis was major depression.

On VA general medical examination in June 2006, it was 
reported that the veteran had had symptoms of post-traumatic 
stress disorder (PTSD) since 1991.  The impressions included 
"PTSD/Depression" with symptoms noted during "service 
time" in March 1995.  A current PTSD screen was found to be 
positive.

During the veteran's most recent VA psychiatric examination 
in November 2007, the examiner concluded that the veteran did 
not have a current psychiatric condition and there was no 
evidence to support diagnoses of PTSD or depression.  The 
veteran had reported unpleasant and stressful experiences 
during active duty service, but no circumstances of a 
traumatogenic nature.  

Analysis

Initially, the Board notes that the veteran has alleged that 
his psychiatric condition is the result of an undiagnosed 
illness.  His symptoms, however, have been attributed to a 
diagnosed condition, specifically, major depression.  
Therefore, the veteran's psychiatric complaints may not be 
characterized as signs or symptoms of an undiagnosed illness 
or a medically unexplained chronic multi-symptom illness.  38 
C.F.R. § 3.317(a) (2007).  

Turning to the elements necessary for service connection for 
a diagnosed illness, the record clearly shows the presence of 
a current disability.  While the most recent VA examiner 
concluded that there was no evidence to support a diagnosis 
of depression, the presence of a chronic disability at any 
time during the claim process satisfies the requirement for a 
current disability, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).

The Board also notes that the veteran has reported that his 
depression occurred because of his active duty service in 
Southwest Asia.  While the service medical records do not 
document treatment for this condition, the veteran is 
competent to report symptoms during active duty.  Resolving 
reasonable doubt in his favor, the Board finds that the 
second element necessary for service connection-an in-
service incurrence-is demonstrated.

Finally, the record contains competent medical evidence of a 
nexus between the veteran's current disability and his active 
duty service.  The January 2006 examiner concluded that it 
was more likely than not that the veteran's major depressive 
disorder began while the veteran was in the service in the 
early 1990s.  This opinion was rendered following complete 
review of the veteran's claims folder and after an 
examination of the veteran. 

Accordingly, service connection is warranted for an acquired 
psychiatric disability, namely major depression.


ORDER

Entitlement to service connection for a psychiatric 
disability, major depressive disorder, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


